Citation Nr: 0816832	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and assigned a 50 percent rating, effective May 23, 
2003.  The veteran has perfected an appeal of the initial 
disability rating assigned.

The Board observes that, in November 2007, the North Carolina 
Department of Veterans Affairs (NCDVA) submitted a written 
notice of withdrawal of services as the veteran's 
representative.  See Letter from the NCDVA to the Board, 
dated November 16, 2007.  The veteran has not since notified 
the Board of any new representation.  As a result, because 
the NCDVA has properly withdrawn as the veteran's 
representative, and because the veteran has not since 
notified the Board of any new representation, the Board will 
conclude that the veteran is currently unrepresented in the 
instant appeal.  See 38 C.F.R. §§ 20.602, 20.603, 20.608 
(2007).


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD are 
productive of occupational and social impairment with reduced 
reliability and productivity due to moderate symptoms such as 
intrusive thoughts, nightmares, flashbacks, distress at 
exposure to traumatic triggers, detachment from others, sleep 
disturbances, irritability, anger outbursts, hypervigilance, 
exaggerated startle response, occasional auditory and visual 
hallucinations, anxious mood, restricted affect, nightsweats, 
decreased energy and interest, mild memory impairment, mood 
swings, dislike of crowds, avoidant behavior, nervousness, 
depression, forgetfulness, suspiciousness, and abnormal 
abstract thinking, with a GAF score of 35-65.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in May 2003, prior to the 
adjudication of his claim in the December 2004 rating 
decision at issue. An additional VCAA letter was sent to the 
veteran in January 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in originals).  This 
statement satisfied the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
July 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for that 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and his claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, section 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that after awarding 
the veteran service connection for PTSD and assigning an 
initial disability rating for that condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned for his 
PTSD, included notice of the criteria for a higher rating for 
that condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board finds, however, that as this case involves 
evaluating an initial rating rather than an increased rating, 
notice in compliance with Vazquez-Flores is not required.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
service personnel records, a private examination report, 
private medical records, and two QTC examination reports.  
The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.





Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria - PTSD

The veteran's PTSD is evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

In addition to these rating criteria, Global Assessment of 
Functioning (GAF) scores are a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See DSM-IV, pp. 44-47; see also 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 50 percent at any time since the effective date of service 
connection on May 23, 2003.  The pertinent medical evidence 
consists of a private examination report dated in December 
2003, private medical records dated from January 2004 to June 
2005, and QTC examination reports dated in November 2004 and 
May 2006.

As evidenced by the record, during a private medical 
examination in December 2003, the examiner reported that the 
veteran's PTSD symptoms are severe and of chronic duration.  
These symptoms include intrusive thoughts, nightmares, 
flashbacks, distress at exposure to traumatic triggers, 
detachment from others, sleep disturbances, irritability, 
anger outbursts, hypervigilance, exaggerated startle 
response, occasional auditory and visual hallucinations, 
anxious mood, and restricted affect.  The examiner noted that 
the veteran had been married for 35 years at that time.  The 
examiner summarized these findings by stating that the 
veteran is severely compromised in his ability to sustain 
social and work relationships, and therefore the examiner 
considered him to be permanently and totally disabled and 
unemployable.  During the examination, the veteran was 
cooperative and exhibited normal dress and normal speech, 
despite having an anxious mood and restricted affect.  His 
thought process was linear, cognition was grossly intact, and 
judgment and insight were fair.  He manifested no 
hallucinations or delusions and no suicidal or homicidal 
ideations.  The veteran was diagnosed with chronic, severe 
PTSD and assigned a GAF score of 35.

The more recent private medical records from January 2004 to 
June 2005 show that the veteran's PTSD is manifested by 
intrusive thoughts, nightmares, flashbacks, sleep 
disturbances, irritability, anger, hypervigilance, auditory 
and visual hallucinations, nightsweats, decreased energy and 
interest, mild impaired memory, and mood swings.  The veteran 
has never been suicidal.  These private treatment records 
from January 2004 to June 2005 also note that, during 
outpatient sessions, the veteran has been cooperative, with 
normal dress and normal speech, slightly anxious mood, 
slightly restricted affect, linear thought process, fair 
attention, and fair judgment and insight.  During these 
sessions, he has manifested no hallucinations, delusions, or 
suicidal or homicidal ideations.

During a QTC examination in November 2004, the examiner 
reported that the veteran's PTSD symptoms include intrusive 
thoughts, nightmares, sleep disturbances, irritability, 
anger, hypervigilance, exaggerated startle response, anxiety, 
mild memory impairment, and dislike of crowds.  The examiner 
noted that the veteran is married and lives with his wife, 
does chores around the house, has some close friends, goes to 
church and is very close with his preacher, is close with his 
daughter, has recreational and leisure pursuits (such as 
fishing), and works part-time.  He does not suffer from panic 
attacks, and there have been no suicide attempts.  The 
examiner summarized these findings by reiterating the 
veteran's self-reported history of having several social 
relationships with people and also stating that, although the 
veteran's symptoms do result in his lack of toleration, some 
inability and anxiety that would make employment difficult, 
they do not in and of themselves preclude employment.  During 
the examination, the veteran was alert, cooperative, and 
friendly, and was dressed casually and neatly.  He exhibited 
a calm and cooperative mood, appropriate affect, orientation 
times three, good remote and recent memory, adequate judgment 
and insight, and adequate intellectual capacity.  He 
manifested none of the following: loose associations, flight 
of ideas, bizarre motor movements, tics, homicidal or 
suicidal ideation or intent, delusions, hallucinations, ideas 
of reference, or suspiciousness.  The veteran was diagnosed 
with PTSD and assigned a GAF score of 50.

During a QTC examination in May 2006, the examiner reported 
that the veteran's PTSD symptoms include intrusive thoughts, 
nightmares, flashbacks, detachment from others, sleep 
disturbances, irritability, hypervigilance, exaggerated 
startle response, auditory and visual hallucinations, 
restricted affect, mild memory impairment, avoidant behavior, 
nervousness, depression, forgetfulness, suspiciousness, and 
abnormal abstract thinking.  He does not suffer from panic 
attacks or delusions.  The examiner noted that the veteran is 
not currently working and has not been working for the past 
10 years due to illness, namely hypertension.  The examiner 
also noted that the veteran is married.  The examiner 
summarized these findings by stating that the veteran does 
not have difficulty performing activities of daily living and 
is able to maintain effective family role functioning; 
however, the veteran does have difficulty establishing and 
maintaining effective work/school and social relationships 
because he is irritable and avoidant, and he is unable to 
perform recreation or leisurely pursuits because he has lost 
all interest and is uncomfortable with people.  During the 
examination, the veteran presented with appropriate 
appearance, hygiene, behavior, and thought processes, and he 
exhibited normal orientation, affect, mood, communication, 
speech, and judgment.  At the time of the examination, he 
manifested no delusions, hallucinations, obsessional rituals, 
or suicidal or homicidal ideations.  The veteran was 
diagnosed with PTSD and assigned a GAF score of 65.  Notably, 
the examiner stated that the veteran is probably at maximum 
medical benefit, as he is currently rated at 50 percent for 
PTSD.

Based on the clinical signs and manifestations of the 
veteran's PTSD as described above, the Board finds that an 
evaluation in excess of 50 percent for the veteran's PTSD is 
not warranted at any time since the effective date of service 
connection on May 23, 2003.  In addition to the clinical 
findings and information that pertain to the veteran's 
occupational and social functioning, the GAF scores of 50 and 
65 are certainly not suggestive of the assignment of an 
evaluation higher than the current 50 percent evaluation.  In 
order to warrant an evaluation excess of 50 percent under 
Diagnostic Code 9411, the evidence must at least show that 
the veteran's PTSD is characterized by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  This type of symptomatology is not shown in 
the veteran's case.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 50 percent at any time 
since the effective date of service connection on May 23, 
2003.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  That is to say, the veteran's PTSD has been no more 
than 50 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board determines that a disability rating in excess of 50 
percent for PTSD is not warranted at any time since the 
effective date of service connection on May 23, 2003.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


